DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to the communication filed 01/08/2021.
The Amendments to Claims 1, 6, 10, 12, and 18, filed 01/08/2021, are acknowledged and accepted.

	
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9, 14-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiRisio (6208808) in view of Ochi et al. (2010/0067353), hereinafter Ochi.
Regarding claims 1 and 18, DiRisio discloses, in figures 3-5, an apparatus (10, camera) (col. 3, lines 8-9) comprising:  an elastically deformable optical element holder (28, mount) defining an interior aperture (33, opening) sized to receive an optical element (26, front taking lens) (col. 3, lines 28-29) having a plurality of holder contact surfaces (54, circular rim portion) (col. 4, lines 7-11), the optical element holder (28, mount) including a plurality of receiving portions (46, elastic retaining member) located on interior-facing side walls (walls where the concavities are located) (col. 3, lines 62-67) and corresponding to respective ones of the holder contact surfaces of the optical element (26, lens) (col. 4, lines 8-13), each receiving portion (46, elastic retaining member) being displaceable through deformation of the optical element holder (28, mount) so that the optical element (26, lens) is insertable in the interior aperture (33, opening) such that it is cushionably supported and held in a predetermined position by the receiving portions in contact with the respective holder contact surfaces (col. 4, lines 7-14 and figure 3).
DiRisio fails to disclose an elastically deformable optical element flexurally resilient throughout the holder.
Ochi discloses an elastically deformable optical element flexurally resilient throughout the holder (paragraph 0028 discloses an elastically deformable lens holder).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of DiRisio with the elastically deformable optical element of Ochi for the purpose of using bending vibration of the lens element for increasing the amplitude of the lens.

Regarding claim 3, DiRisio discloses, in figures 3-5, an apparatus (10, camera) (col. 3, lines 8-9), wherein the optical element holder 28, mount) comprises a plurality of elastically deformable support members (58, rigid deforming members) situated to form voids (cavities) between adjacent support members so as to define one or more in-fill cross-sectional patterns (figure 5) (col. 4, lines 25-30).
Regarding claim 9, DiRisio discloses, in figures 3-5, an apparatus (10, camera) (col. 3, lines 8-9), further comprising a rigid housing (14, front cover part and 16, rear cover part) having an interior region configured to receive at least a portion of the photoelastic modulator subassembly (12 main body part) (col. 3, lines 7-14).
Regarding claim 14, DiRisio discloses, in figures 3-5, an apparatus (10, camera) (col. 3, lines 8-9), wherein the optical element holder (26, mount) includes a separate plurality of receiving portions (46, elastic retaining members) located on interior-facing side walls (walls where the concavities are located) (col. 3, lines 62-67) and corresponding to respective ones of separate holder contact surfaces of a separate optical element, each separate receiving portion being displaceable through deformation of the optical element holder (26, mount) so that the separate optical element is insertable in the interior aperture so as to be cushionably supported in a predetermined position with the separate receiving portions in contact with the respective separate holder contact surfaces (col. 4, lines 7-14 and figure 3).
Regarding claim 15, DiRisio discloses, in figures 3-5, an apparatus (10, camera) (col. 3, lines 8-9), wherein the holder contact surfaces are convex protrusions extending outward from the optical element and the receiving portions are concave indentations shaped to match the convex protrusions (figures 3 and 5).
.

Claims 4-5, 8, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiRisio (6208808) in view of Ochi et al. (2010/0067353), hereinafter Ochi as applied to claim 1 above, and further in view of Mansfield (7800845).
Regarding claim 4, DiRisio discloses all the limitations in common with claim 1, and such is hereby incorporated.
DiRisio fails to disclose wherein the support members are made of a thermoplastic elastomer (TPE) material.
Mansfield discloses wherein the support members are made of a thermoplastic elastomer (TPE) material (col. 3, lines 7-11; extruded polysiloxane).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of DiRisio with the thermoplastic elastomer material of Mansfield for the purpose of reinforcing the lens within the mount.
Regarding claim 5, DiRisio discloses all the limitations in common with claim 1, and such is hereby incorporated.
DiRisio fails to disclose wherein the thermoplastic elastomer material is an extrusion printable material.
Mansfield discloses wherein the thermoplastic elastomer material is an extrusion printable material (col. 3, lines 7-11; extruded polysiloxane).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of DiRisio with the thermoplastic elastomer material of Mansfield for the purpose of reinforcing the lens within the mount.

DiRisio fails to disclose further comprising a transducer coupled to the optical element and situated to modulate a birefringence of the optical element so as to form a photoelastic modulator subassembly that includes the optical element holder, the optical element held by the optical element, and the transducer coupled to the optical element.
Mansfield discloses further comprising a transducer (16, quartz  piezoelectric transducer) coupled to the optical element (10, optical element) and situated to modulate a birefringence of the optical element (10, optical element) (col. 2, lines 34-47) so as to form a photoelastic modulator subassembly (col. 2, lines 29-30) that includes the optical element holder (portion below the optical element 10 including surfaces 18), the optical element (10, optical element) held by the optical element, and the transducer (16, quartz  piezoelectric transducer) coupled to the optical element (10, optical element) (col. 2, lines 48-51 and 56-58).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of DiRisio with the transducer of Mansfield for the purpose of vibrating the optical element.
Regarding claim 19, DiRisio discloses all the limitations in common with claim 1, and such is hereby incorporated.
DiRisio fails to disclose further comprising, inserting the optical element holder in an interior region of a rigid photoeleastic modulator housing having a one or more interior rigid supporting sidewalls dimensioned to correspond with one or more exterior elastic sidewalls of the optical element (col. 2, lines 37-40 and 59-64).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of DiRisio with the sample beam of Mansfield for the purpose of propagating through the vibrating optical element.

DiRisio fails to disclose further comprising directing a sample beam through the aperture and the optical element so as to change a polarization of the sample beam along one or more axes.
Mansfield further comprising directing a sample beam through the aperture and the optical element so as to change a polarization of the sample beam along one or more axes (col. 2, lines 37-40 and 59-64).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of DiRisio with the sample beam of Mansfield for the purpose of propagating through the vibrating optical element.
Regarding claim 22, DiRisio discloses all the limitations in common with claim 1, and such is hereby incorporated.
DiRisio fails to disclose further comprising attaching a transducer to the optical element with the optical element cushionably supported by the optical element holder.
Mansfield discloses further comprising attaching a transducer (16, optical transducer) to the optical element with the optical element cushionably supported by the optical element holder (portion below the optical element 10 including surfaces 18) (col. 2, lines 41-44).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of DiRisio with the transducer of Mansfield for the purpose of vibrating the optical element.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mansfield (7800845) in view of Ochi et al. (2010/0067353), hereinafter Ochi as applied to claim 1 above, and further in view of Boorman (2004/0055910).

Mansfield fails to disclose wherein the optical element holder has a Shore A durometer hardness of less than or equal to 80.
Boorman discloses wherein the optical element holder has a Shore A durometer hardness of less than or equal to 80 (paragraph 0020 discloses a durometer of 5 to 100; which is within the claimed range).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Mansfield with holder with a durometer hardness within the claimed range as Boorman for the purpose of its injectability.

Allowable Subject Matter
Claims 6-7 and 10-13 are allowed.
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in claim(s) 6, wherein the claimed invention comprises, in claim 6, wherein a variation in the in-fill cross-sectional pattern between the one or more in-fill patterns is associated with a variation in driving efficiency of the optical element; in claim 10, defining an opening that provides access for insertion and attachment of a transducer to a selected surface of the optical element facing the opening and that allows deformation of the top member in an outward direction from the center of the optical element holder and corresponding displacement of the receiving portions so that the optical element can be inserted in the aperture to be cushionably supported by the optical element holder; in claim 12, the rigid housing including a plurality of interior support sidewalls defining a housing interior region and 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRANDI N THOMAS/Primary Examiner, Art Unit 2872